19-36300-cgm         Doc 524       Filed 11/14/19 Entered 11/14/19 20:19:15                     Main Document
                                                Pg 1 of 86
 Steven J. Reisman                                            John P. Sieger (admitted pro hac vice)
 Theresa A. Foudy                                             KATTEN MUCHIN ROSENMAN LLP
 KATTEN MUCHIN ROSENMAN LLP                                   525 W. Monroe Street
 575 Madison Avenue                                           Chicago, Illinois 60661
 New York, New York 10022                                     Telephone:      (312) 902-5455
 Telephone:     (212) 940-8800                                Facsimile:      (312) 902-1061
 Facsimile:     (212) 940-8776

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
 In re:                                                               )   Chapter 11
                                                                      )
 BARNEYS NEW YORK, INC., et al.,1                                     )   Case No. 19-36300 (CGM)
                                                                      )
                                    Debtors.                          )   (Jointly Administered)
                                                                      )

      SUMMARY COVER SHEET TO THE FIRST INTERIM FEE APPLICATION OF
         KATTEN MUCHIN ROSENMAN LLP, AS CONFLICTS COUNSEL FOR
        DEBTORS, FOR THE PERIOD FROM AUGUST 6, 2019 THROUGH AND
                      INCLUDING SEPTEMBER 30, 2019

          In accordance with the Local Rules for the Southern District of New York, Katten Muchin

 Rosenman LLP (“Katten”), conflicts counsel to the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”), hereby submits this summary (the “Summary”) of fees

 and expenses sought as actual, reasonable and necessary in the fee application to which this

 Summary is attached (the “Fee Application”) for the period from August 6, 2019 through and

 including September 30, 2019 (the “Fee Period”).

          Katten submits the Fee Application as an interim fee application in accordance with the

 Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

 Retained Professionals, entered on September 20, 2019 [Dkt No. 272] (the “Interim

 Compensation Order”).

 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
     Fifth Avenue, New York, New York 10017.
19-36300-cgm         Doc 524          Filed 11/14/19 Entered 11/14/19 20:19:15                Main Document
                                                   Pg 2 of 86


 General Information
 Name of Applicant:                                                                Katten Muchin Rosenman LLP
                                                                                    Barneys New York Inc., et al.,
 Authorized to Provide Services to:
                                                                              as Debtors and Debtors in Possession
 Petition Date:                                                                                    August 6, 2019
 Retention Date:                                                                                   August 6, 2019
 Date of Order Approving Employment:                                                           September 19, 2019
 Summary of Fees and Expenses Sought in the Fee Application
 Period for Which Compensation and Reimbursement is Sought
                                                                       August 6, 2019 through September 30, 2019
 in the Fee Application:
                                                                                                                 2
 Voluntary Fee Waiver in this Fee Period:                                   Fees voluntarily reduced by $3,703.00
 Amount of Compensation Sought as Actual, Reasonable, and
                                                                                                       $77,025.50
 Necessary for the Fee Period:
 Amount of Expense Reimbursement Sought as Actual,
                                                                                                          $579.69
 Reasonable, and Necessary for the Fee Period:
 Total Amount of Compensation and Expense Reimbursement
                                                                                                       $77,605.19
 Sought for the Fee Period:
 Total Fees and Expenses Allowed Pursuant to Prior Applications
 Total Compensation Approved by Interim Order to Date:                                                        N/A
 Total Expenses Approved by Interim Order to Date:                                                            N/A
 Total Allowed Compensation Paid to Date:                                                                     N/A




 2   As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and
     paraprofessionals billing less than three hours during the Fee Period and consequently does not seek payment of
     these fees (in the aggregate amount of $3,703) in this Fee Application.


                                                         2
19-36300-cgm         Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                      Main Document
                                                 Pg 3 of 86
                                                                                                                 3
 Total Fees and Expenses Paid to Application Pursuant to Monthly Statements/Interim Compensation Order
 Total Compensation Sought and Paid Pursuant to Monthly Fee
                                                                                                                     $0.00
 Statements and Interim Compensation Order:
 Total Expenses Sought and Paid Pursuant to Monthly Fee
                                                                                                                     $0.00
 Statements and Interim Compensation Order:
 Total Compensation Held Back Pursuant to Interim
                                                                                                            $16,145.70
 Compensation Order:
                                                                     4
 Blended Rates and Other Related Information for this Fee Period
 Blended Rate in this Application for All Attorneys:                                                           $736.00
 Blended Rate in this Application for All Timekeepers:                                                         $728.00
 Number of Professionals Included in the Fee Application:                           8 (7 attorneys; 1 paraprofessional)
 Number of Attorneys in this Fee Application Not Included in
                                                                                                                      N/A
 Staffing Plan Discussed with Client:
 Difference Between Fees Budgeted and Compensation Sought
                                                                                 Fees were less than amount budgeted.
 for the Fee Period:
 Number of Professionals Billing Fewer Than 15 Hours During                                                              5
 the Fee Period:                                                                   7 (6 attorneys; 1 paraprofessional)

 Are any rates higher than those approved or disclosed at
                                                                                                                       No
 retention?




 3   On October 28, 2019, Katten filed monthly fee statements for the periods of August 6 through August 31, 2019
     [Dkt No. 467] and September 1 through September 30, 2019 [Dkt. No. 468] (collectively, the “Monthly Fee
     Statements”). In accordance with the Interim Compensation Order, parties had until November 13, 2019 to object
     to these Monthly Fee Statements. No objections were filed and Katten submitted invoices to the Debtors seeking
     80% of the total amount of compensation for actual and necessary legal services that Katten rendered and 100%
     of the actual and necessary expenses that Katten incurred in connection with such services during the Fee Period
     (in the aggregate amount of $65,162.49). As of November 14, 2019, the Debtors have not paid these invoices.
 4   The blended hourly rates detailed in this section do not reflect fees written off for time incurred by attorneys and
     paraprofessionals during the Fee Period.
 5   See Footnote 2, supra.


                                                            3
                           19-36300-cgm           Doc 524         Filed 11/14/19 Entered 11/14/19 20:19:15                  Main Document
                                                                               Pg 4 of 86


                                                            In re Barneys New York, Inc., et al.
                                                Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                                         Summary of Monthly Fee Statements
                                           for the Time Period of August 6, 2019 through September 30, 2019

                                                                                  Total Amount Previously
                                               Total Compensation Incurred                                                                            Holdback Fees
                                                                                 Requested with Monthly Fee           Total Amount Paid to Date
    Date Filed                                      for Period Covered                                                                                 Requested
                      Period Covered                                                     Statement
    [Dkt. No.]
                                                                                      Fees           Expenses            Fees            Expenses          Fees
                                                  Fees             Expenses
                                                                                     (80%)            (100%)            (80%)             (100%)          (20%)
October 28, 2019    August 6, 2019 –
                                           $      63,494.00   $          12.00   $   50,795.20   $        12.00   $           0.00   $         0.00   $    12,698.80
[Dkt. No. 467]      August 31, 2019

October 28, 2019    September 1, 2019 –
                                                  17,234.50             567.69       13,787.60           567.69               0.00             0.00         3,446.90
[Dkt. No. 468]      September 30, 2019
Total for First
                    August 6, 2019 –
Interim Fee                                $      80,728.50   $         579.69   $   64,582.80   $       579.69   $           0.00   $         0.00   $    16,145.70
                    September 30, 2019
Application1




1    The summary of Monthly Fee Statements detailed in this section does not reflect fees written off for time incurred by attorneys and paraprofessionals during the Fee
     Period (in the aggregate amount of $3,703).
                           19-36300-cgm           Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                     Main Document
                                                                              Pg 5 of 86


                                                           In re Barneys New York, Inc., et al.
                                               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                                           Summary of Attorney Timekeepers
                                            for the Time Period of August 6, 2019 through September 30, 2019


                              Position with the                                                                                                           Total
           Attorney                                    Year Admitted             Department         Hourly Billing Rate      Total Billed Hours
                                 Applicant                                                                                                             Compensation
     Steven J. Reisman             Partner                   1991               Restructuring       $               1,220                   10.60 $          12,932.00
     Theresa A. Foudy              Partner                   1994               Restructuring                       1,050                    9.10             9,555.00
     John P. Sieger                Partner                   1997               Restructuring                         975                   12.70            12,382.50
     Geoffrey King1                Partner                   2009               Restructuring                         895                    1.80             1,611.00
     Allison Arotsky1             Associate                  2012               Restructuring                         730                    2.40             1,752.00
     Lindsay C. Lersner           Associate                  2018               Restructuring                         605                   61.20            37,026.00
     Grace A. Thompson            Associate                  2019               Restructuring                         450                   11.40             5,130.00
     Totals for Attorneys                                                                                                                  109.20 $          80,388.50
     Minus Voluntary Discount for De Minimis Time1                                                                                                $             (3,363)
     Grand Total for Attorneys                                                                                                                    $          77,025.50




1   As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and paraprofessionals billing less than three hours during the Fee Period
    and consequently does not seek payment of these fees (in the aggregate amount of $3,703) in this Fee Application.
                           19-36300-cgm           Doc 524          Filed 11/14/19 Entered 11/14/19 20:19:15                   Main Document
                                                                                Pg 6 of 86


                                                           In re Barneys New York, Inc., et al.
                                               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                                       Summary of Paraprofessional Timekeepers
                                            for the Time Period of August 6, 2019 through September 30, 2019

                              Position with the      Number of Years in                                                                                  Total
       Paraprofessional                                                          Department         Hourly Billing Rate      Total Billed Hours
                                 Applicant             that Position                                                                                  Compensation
      Marie Siena               Paralegal                     12                Restructuring                         200                    1.70 $               340.00
      Totals for Paraprofessionals                                                                                                           1.70 $               340.00
      Minus Voluntary Discount for De Minimis Time1                                                                                               $             (340.00)
      Grand Total for Paraprofessionals                                                                                                           $                 0.00




1   As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and paraprofessionals billing less than three hours during the Fee Period
    and consequently does not seek payment of these fees (in the aggregate amount of $3,703) in this Fee Application.
19-36300-cgm          Doc 524 Filed 11/14/19 Entered 11/14/19 20:19:15 Main Document
                                            Pg 7 of 86
                               In re Barneys New York, Inc., et al.
                   Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

    Blended Hourly Rates for the Time Period of August 6, 2019 through September 30, 2019

                                                                     Total Hours
                 Professionals                    Blended Rate                          Total Compensation
                                                                        Billed
       Partners (4)                           $        1,066.68               34.20       $          36,480.50
       Associates (3)                                    585.44                75.00                 43,908.00
       Paraprofessionals (1)                             200.00                 1.70                    340.00
       Blended Attorney Rate                             736.16              109.20                  80,388.50
       Blended Timekeepers Rate                          727.94              110.90                  80.728.50
             1
       Total                                                                 110.90       $          80,728.50




1   The blended hourly rates detailed in this section do not reflect fees written off for time incurred by attorneys and
    paraprofessionals during the Fee Period.
19-36300-cgm          Doc 524  Filed 11/14/19 Entered 11/14/19 20:19:15 Main Document
                                             Pg 8 of 86
                                In re Barneys New York, Inc., et al.
                    Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                  Summary of Fees and Expenses
                 for the Time Period of August 6, 2019 through September 30, 2019

                                                                                                    Total Fees and
    Matter                                                                            Expenses
                         Matter Description               Hours    Fees Requested                     Expenses
    Number                                                                            Requested
                                                                                                      Requested
      1      General Administration                         12.40 $        8,235.50 $        0.00   $      8,235.50
      2      Retention and Fee Applications                 56.30         38,549.50          0.00         38,549.50
     19      Hearings                                       28.40         22,921.50          0.00         22,921.50
     29      Use, Sale, and Lease of Property               13.80         11,022.00          0.00         11,022.00
     32      Expenses                                                          0.00        579.69            579.69
Totals                                                     110.90 $       80,728.50 $      579.69   $    81,308.19
Minus Voluntary Discount for De Minimis Time1                     $      (3,703.00)
Grand Total                                                       $       77,025.50 $      579.69 $       77,605.19




1    As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and
     paraprofessionals billing less than three hours during the Fee Period and consequently does not seek payment of
     these fees (in the aggregate amount of $3,703) in this Fee Application.
19-36300-cgm          Doc 524  Filed 11/14/19 Entered 11/14/19 20:19:15 Main Document
                                             Pg 9 of 86
                                In re Barneys New York, Inc., et al.
                    Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                             Summary of Actual and Necessary Expenses
                  for the Time Period of August 6, 2019 through September 30, 2019


                                                           1
                                  Expenses by Categories                                             Amount
    After Hours Meals                                                                         $                20.00
    Binding                                                                                                    12.00
    Court Costs                                                                                               480.90
    Out of Town Travel2                                                                                        66.79
    Total                                                                                     $               579.69




1    Expenses were charged in accordance with the U.S. Dep’t of Justice, U.S. Trustee Program, Appendix B–
     Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. §
     330 for Attorneys in Larger Chapter 11 Cases., 78 Fed. Reg. 116 (June 17, 2013) and Amended Guidelines for Fees
     and Disbursements for Professions in Southern District of New York Bankruptcy Cases, S.D.N.Y. Bankr., General
     Order 447 (February 5, 2013).
2    Out of town travel charges relate to transportation to and from the United States Bankruptcy Court for the Southern
     District of New York Courthouse in Poughkeepsie, NY. Where possible, Katten attorneys participated in
     Bankruptcy Court hearings by telephone.
19-36300-cgm     Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15      Main Document
                                        Pg 10 of 86
This is a(n):   monthly; X interim;     final application.


Dated: November 14, 2019        /s/ Steven J. Reisman
       New York, NY             Steven J. Reisman
                                Theresa A. Foudy
                                KATTEN MUCHIN ROSENMAN LLP
                                575 Madison Avenue
                                New York, NY 10022
                                Telephone:      (212) 940-8800
                                Facsimile:      (212) 940-8876
                                Email:          sreisman@katten.com
                                                tfoudy@katten.com
                                -and-
                                John P. Sieger (admitted pro hac vice)
                                KATTEN MUCHIN ROSENMAN LLP
                                525 W. Monroe Street
                                Chicago, IL 60661
                                Telephone:     (312) 902-5455
                                 Facsimile:    (312) 902-1061
                                Email:         john.sieger@katten.com
                                Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm          Doc 524       Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                 Pg 11 of 86


Steven J. Reisman                                            John P. Sieger (admitted pro hac vice)
Theresa A. Foudy                                             KATTEN MUCHIN ROSENMAN LLP
KATTEN MUCHIN ROSENMAN LLP                                   525 W. Monroe Street
575 Madison Avenue                                           Chicago, Illinois 60661
New York, New York 10022                                     Telephone:      (312) 902-5455
Telephone:     (212) 940-8800                                Facsimile:      (312) 902-1061
Facsimile:     (212) 940-8776

Co-Counsel for the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                     )
In re:                                                               )   Chapter 11
                                                                     )
BARNEYS NEW YORK, INC., et al.,1                                     )   Case No. 19-36300 (CGM)
                                                                     )
                                   Debtors.                          )   (Jointly Administered)
                                                                     )

    FIRST INTERIM FEE APPLICATION OF KATTEN MUCHIN ROSENMAN LLP, AS
    CONFLICTS COUNSEL FOR DEBTORS, FOR THE PERIOD FROM AUGUST 6, 2019
                THROUGH AND INCLUDING SEPTEMBER 30, 2019

         Katten Muchin Rosenman LLP (“Katten”), conflicts counsel to the debtors and debtors in

possession (collectively, the “Debtors” or “Barneys”) in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), hereby submits its first interim fee application (the “Fee Application”) for

interim allowance of compensation for professional services provided in the amount of $77,025.50

and reimbursement of actual and necessary expenses in the amount of $579.69 that Katten incurred

for the period from August 6, 2019 through and including September 30, 2019 (the “Fee Period”).

In support of this Fee Application, Katten submits the declaration of Steven J. Reisman, a partner

at Katten (the “Reisman Declaration”), which is attached as Exhibit A and incorporated by

reference. In further support of this Fee Application, Katten respectfully states as follows:


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
     Fifth Avenue, New York, New York 10017.
19-36300-cgm       Doc 524      Filed 11/14/19 Entered 11/14/19 20:19:15         Main Document
                                             Pg 12 of 86


                                          Preliminary Statement

       1.      During the Fee Period, Katten professionals diligently and efficiently monitored

Debtors’ Chapter 11 Cases and prepared for potential conflicts matters by:

               a. attending all hearings in these Chapter 11 Cases;

               b. analyzing all pleadings;

               c. coordinating with Debtors’ Co-Counsel, Kirkland & Ellis LLP, regarding
                  representation coordination and cohesion; and

               d. securing a Retention Order.

       2.      With respect to each of these matters and as described in further detail below, the

professional services rendered by Katten were reasonable, necessary and appropriate. In light of the

complexity of the issues involved and the time constraints imposed in Debtors’ Chapter 11 Cases,

Katten maintained a team of highly-qualified attorneys and paraprofessionals that completed their

tasks in an efficient and effective manner. Accordingly, Katten requests that the Bankruptcy Court

grant the relief requested herein.

                                     Jurisdiction and Bases for Relief

       3.      The United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated February 1, 2012. Debtors consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Bankruptcy Court in connection with this Fee Application to the extent that it is later

determined that the Bankruptcy Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                    2
19-36300-cgm      Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                           Pg 13 of 86


       5.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

United States Code, 11 U.S.C. §§ 330-331 (the “Bankruptcy Code”), Rule 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-1(a) of the Local Rules for

the United States Bankruptcy Court for the Southern District of New York (the “Local Rules”),

standing General Order M-447, Amended Guidelines for Fees and Disbursements for Professionals

in Southern District of New York Bankruptcy Cases (Bankr. S.D.N.Y. Jan. 23, 2013) (the “Local

Guidelines”), the Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Retained Professionals (the “Interim Compensation Order”) [Dkt. No. 272] and the

Order Granting the Retention and Employment of Katten Muchin Rosenman LLP as Conflicts

Counsel for Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date (the

“Retention Order”) [Dkt No. 271].

                                           Background

A.     The Bankruptcy Filing and General Case Background.

       6.      As of August 6, 2019 (the “Petition Date”), Barneys—the iconic luxury retailer and

Manhattan staple operating since 1923—had severe liquidity constraints. Barneys, like many other

retail and apparel-focused companies, has suffered as of late from adverse macro-trends as well as

certain operational shortfalls. More specifically, the general shift from brick-and-mortar retail has

been further exacerbated by sharp increases in Barneys’ lease obligations, including over ten

million dollars in rent increases on an annualized basis and corresponding letter of credit

obligations, which severely decreased EBITDA and significantly constrained liquidity. Due to

these pressures, Barneys operated without sufficient liquidity throughout the summer of 2019.

Cash-on-delivery demands paralyzed the inventory stream. Efforts to raise incremental liquidity or

implement an actionable holistic solution to these issues, in each case on an out-of-court basis, did




                                                 3
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15          Main Document
                                            Pg 14 of 86


not bear fruit. As a result, Barneys was unable to procure necessary inventory for sale or otherwise

fund its operations.

       7.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code.         A detailed description of the facts and circumstances

surrounding these Chapter 11 Cases is set forth in the Declaration of Mohsin Y. Meghji, Chief

restructuring Officer of Barneys New York, Inc., in Support of Debtors’ Chapter 11 Petitions and

First Day Motions [Dkt. No. 22].

       8.      The Debtors’ Chapter 11 Cases have been consolidated for procedural purposes only

and are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Dkt No. 41]. The Debtors

continue to operate their business and manage their property as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. On August 15, 2019, the Office of the United

States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed an official

committee of unsecured creditors (the “Committee”) in these Chapter 11 Cases [Dkt No. 131] to

represent the interests of the Debtors’ unsecured creditors. On August 16, 2019, the U.S. Trustee

filed the Amended Appointment of Official Committee of Unsecured Creditors [Dkt No. 134].

       9.      On September 20, 2019, the Bankruptcy Court entered the Interim Compensation

Order, which sets forth the procedures for interim compensation and reimbursement of expenses for

all estate professionals in these Chapter 11 Cases.

       10.     On October 16, 2019, the Debtors filed a Statement / Notice of Entry into Stalking

Horse Purchase Agreement and Related Deadlines Under the Bidding Procedures announcing a

Stalking Horse Purchase Agreement by and among the Debtors, and ABG-Barneys, LLC and B.

Riley Financial, Inc. [Dkt. No. 356]. On November 1, 2019, the Bankruptcy Court entered the

Order Authorizing (I) Entry Into and Performance Under the Asset Purchase Agreement and




                                                  4
19-36300-cgm      Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15        Main Document
                                           Pg 15 of 86


Agency Agreement, (II) Sale of the Debtors' Assets, and (III) Granting Related Relief (the “Sale

Order”) [Dkt. No. 494] approving the transaction.

B.     The Debtors’ Retention of Katten.

       11.    On August 27, 2019, the Debtors filed the Application for Entry of an Order

Authorizing the Retention and Employment of Katten Muchin Rosenman LLP as Conflicts Counsel

for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date (the

“Retention Application”) [Dkt. No. 176]. On September 19, 2019, the Bankruptcy Court entered

the Retention Order, which is attached hereto as Exhibit B.

       12.    The Retention Order authorizes Katten to provide the Debtors with the professional

services as described in the Retention Application and the terms of Katten’s engagement letter

between Katten and the Debtors (the “Engagement Letter”), which is dated as of July 29, 2019 and

attached to the Retention Order as Exhibit 1. Specifically, but without limitation, the Retention

Order authorizes Katten to render the following legal services where Kirkland and Ellis LLP

(“K&E”) has an actual or perceived conflict of interest or where the Debtors believe it would be

more efficient or economical for Katten to handle the matter:

                  a. advising the Debtors with respect to their powers and duties as debtors in
                     possession in the continued management and operation of their businesses
                     and properties;

                  b. advising and consulting on their conduct during these Chapter 11 Cases,
                     including all of the legal and administrative requirements of operating in
                     chapter 11;

                  c. attending meetings and negotiating with representatives of creditors and
                     other parties in interest;

                  d. taking all necessary actions to protect and preserve the Debtors’ estates,
                     including prosecuting actions on the Debtors’ behalf, defending any action
                     commenced against the Debtors, and representing the Debtors in
                     negotiations concerning litigation in which the Debtors are involved,
                     including objections to claims filed against the Debtors’ estates;




                                                 5
19-36300-cgm      Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                           Pg 16 of 86


                  e. preparing pleadings in connection with these Chapter 11 Cases, including
                     motions, applications, answers, orders, reports and papers necessary or
                     otherwise beneficial to the administration of the Debtors’ estates;

                  f. representing the Debtors in connection with obtaining authority to continue
                     using cash collateral and postpetition financing;

                  g. advising the Debtors in connection with any potential sale of assets;

                  h. appearing before the Court and any appellate courts to represent the interests
                     of the Debtors’ estates;

                  i. advising the Debtors regarding tax matters;

                  j. taking any necessary action on behalf of the Debtors to negotiate, prepare,
                     and obtain approval of a disclosure statement and confirmation of a chapter
                     11 plan and all documents related thereto; and

                  k. performing all other necessary legal services for the Debtors in connection
                     with the prosecution of these Chapter 11 Cases, including: (i) analyzing the
                     Debtors’ leases and contracts and the assumption and assignment or
                     rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                     (iii) advising the Debtors on corporate and litigation matters.

See Retention Order ¶ 3.

C.     Disinterestedness of Katten.

       13.     As disclosed in the Declaration of Steven J. Reisman in Support of the Debtors’

Application for Entry of an Order Authorizing the Retention and Employment of Katten Muchin

Rosenman LLP as Conflicts Counsel for the Debtors and Debtors in Possession Effective Nunc Pro

Tunc to the Petition Date, attached as Exhibit B to the Retention Application (the “Declaration of

Disinterestedness”), (a) Katten is a “disinterested person” within the meaning of section 101(14) of

the Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does not hold or

represent an interest adverse to the Debtors’ estates, and (b) Katten has no connection to the

Debtors, their creditors, or other parties in interest, except as may be disclosed in the Declaration

of Disinterestedness.




                                                 6
19-36300-cgm        Doc 524    Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                            Pg 17 of 86


       14.     Katten may have in the past represented, may currently represent and likely in the

future will represent parties in interest in connection with matters unrelated to the Debtors in these

Chapter 11 Cases. In the Declaration of Disinterestedness, Katten disclosed its connections to

parties in interest that it has been able to ascertain using its reasonable efforts. Katten disclosed

additional connections to parties in interest in the First Supplemental Declaration of Steven J.

Reisman in Support of the Debtors’ Application for Entry of an Order Authorizing the Retention

and Employment of Katten Muchin Rosenman LLP as Conflicts Counsel for the Debtors and

Debtors in Possession Effective Nunc Pro Tunc to the Petition Date (the “Supplemental

Declaration of Disinterestedness”) [Dkt. No. 469], filed on October 28, 2019. Katten will update

the Declaration of Disinterestedness, as appropriate, if Katten becomes aware of relevant and

material new information.

       15.     Katten performed the services for which it is seeking compensation on behalf of the

Debtors and their estates, and not on behalf of any committee, creditor, or other entity.

       16.     Katten has received no payment and no promises for payment from any source other

than the Debtors for services provided in any capacity whatsoever in connection with these

Chapter 11 Cases.

       17.     Pursuant to Bankruptcy Rule 2016(b), Katten has not shared, nor has Katten agreed

to share (a) any compensation it has received or may receive with another party or person other

than with the partners, counsel, and associates of Katten or (b) any compensation another person or

party has received or may receive.

   Summary of Compliance with Interim Compensation Order and Fee Examiner Protocol

       18.     This Fee Application has been prepared in accordance with the Interim

Compensation Order.




                                                  7
19-36300-cgm          Doc 524       Filed 11/14/19 Entered 11/14/19 20:19:15                   Main Document
                                                 Pg 18 of 86


         19.      Katten seeks interim compensation for professional services provided to the Debtors

during the Fee Period in the amount of $77,025.50 and reimbursement of actual and necessary

expenses incurred in connection with providing such services in the amount of $579.69.

Additionally, Katten seeks approval and authorization for payment of amounts held back from

payment in accordance with the Interim Compensation Order. During the Fee Period, Katten

attorneys and paraprofessionals expended a total of 109.20 hours for which compensation is

requested.2

         20.      In accordance with the Interim Compensation Order, as of the date hereof, Katten

has requested payment for 80% of its fees for legal services provided and reimbursements for 100%

of its incurred expenses.3 Additionally, in accordance with the Interim Compensation Order, Katten

has not requested or received payment for 20% of its fees for legal services provided. Accordingly,

by this Fee Application, Katten seeks authorization for payment of $16,145.70 which amount

represents 20% of Katten’s fees for legal services provided between August 6, 2019 and September

30, 2019 (the “Holdback Amounts”).

                             Fees and Expenses Incurred During Fee Period

A.       Customary Billing Disclosures.

         21.      Katten’s hourly rates are set at a level designed to compensate Katten fairly for the

work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

rates and corresponding rate structure utilized by Katten in these Chapter 11 Cases are equivalent to

2    As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and
     paraprofessionals billing less than three hours during the Fee Period and consequently does not seek payment of
     these fees (in the aggregate amount of $3,703) in this Fee Application.
3    On October 28, 2019, Katten filed Monthly Fee Statements for the periods of August 6 through August 31, 2019
     [Dkt No. 467] and September 1 through September 30, 2019 [Dkt. No. 468]. In accordance with the Interim
     Compensation Order, parties had until November 13, 2019 to object to these Monthly Fee Statements. No
     objections were filed and Katten submitted invoices to the Debtors seeking 80% of the total amount of
     compensation for actual and necessary legal services that Katten rendered and 100% of the actual and necessary
     expenses that Katten incurred in connection with such services during the Fee Period (in the aggregate amount of
     $65,162.49).



                                                          8
19-36300-cgm        Doc 524    Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                            Pg 19 of 86


the hourly rates and corresponding rate structure used by Katten for other restructuring matters, as

well as similar complex corporate and litigation matters whether in court or otherwise, regardless of

whether a fee application is required. The rates and rate structure reflect that such restructuring and

other complex matters typically are national in scope and typically involve great complexity, high

stakes, and significant time pressures. For the convenience of the Bankruptcy Court and all parties

in interest, attached as Exhibit C is a summary of blended hourly rates for all timekeepers in

Katten’s New York and Chicago offices who billed to non-bankruptcy matters and blended hourly

rates for timekeepers who billed to the Debtors during the Fee Period, and attached as Exhibit D is

Katten’s budget and staffing plan for the Fee Period.

B.     Customary Billing Disclosures.

       22.     In the ordinary course of Katten’s practice, Katten maintains computerized records

of the time expended to render the professional services required by its clients. For the convenience

of the Bankruptcy Court and all parties in interest, attached hereto as Exhibit E is a summary of

fees incurred and hours expended during the Fee Period, setting forth the following information:

               a.      the name of each attorney and paraprofessional for whose work on these
                       Chapter 11 Cases compensation is sought;

               b.      each attorney’s year of bar admission and area of practice concentration;

               c.      the hourly billing rate for each attorney and each paraprofessional;

               d.      the total hours billed by each attorney and each paraprofessional during the
                       Fee Period; and

               e.      a calculation of total compensation requested using the rates disclosed in the
                       Fee Application.

C.     Expenses Incurred During Fee Period.

       23.     In the ordinary course of Katten’s practice, Katten maintains a record of expenses

incurred in the rendition of the professional services required by the Debtors and for which

reimbursement is sought. Katten currently charges $0.10 per page for standard black and white



                                                  9
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15           Main Document
                                            Pg 20 of 86


duplication and $0.25 per page for color duplication.       Katten does not charge its clients for

incoming facsimile transmissions.

       24.     For the convenience of the Bankruptcy Court and all parties in interest, attached

hereto as Exhibit F is a summary setting forth the total amount of reimbursement sought with

respect to each category of expenses for which Katten is seeking reimbursement.

                  Summary of Legal Services Rendered During the Fee Period

       25.     As discussed above, during the Fee Period, Katten provided extensive and important

professional services to the Debtors in connection with these Chapter 11 Cases. These services

were often performed under severe time constraints and were necessary to address a multitude of

critical issues both unique to these Chapter 11 Cases and typically faced by large corporate debtors

in similar cases of this magnitude and complexity.

       26.     To provide a meaningful summary of the services rendered by Katten to the Debtors

and their estates, Katten has established, in accordance with its internal billing procedures, certain

subject matters categories (each, a “Matter Category”) in connection with these Chapter 11 Cases.

A schedule setting forth a description of the Matter Categories utilized in these Chapter 11 Cases,

the number of hours expended by Katten partners, associates and paraprofessionals by matter, and

the aggregate fees associated with each matter is attached hereto as Exhibit G.              Katten’s

computerized records of time expended providing professional services to the Debtors and

expenses, separated by Matter Category, are attached as Exhibit H.

       27.     The following is a summary of the most significant professional services provided by

Katten in each Matter Category organized in accordance with Katten’s internal system of matter

numbers for these Chapter 11 Cases.




                                                 10
19-36300-cgm         Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                            Pg 21 of 86


              (a)      Retention and Fee Applications [Matter No. 2]
                       Total Fees: $38,549.50
                       Total Hours: 56.30

       28.     This Matter Category includes time spent by Katten attorneys and paraprofessionals

related to the retention of Katten as the Debtors’ conflicts counsel, including (i) preparing pleadings

and a comprehensive conflicts analysis necessary to obtain the Retention Order, (ii) preparing

Katten’s monthly fee statements in accordance with the Interim Compensation Order, and (iii)

reviewing all time entries to ensure compliance with the Interim Compensation Order, the Local

Rules, the U.S. Trustee Guidelines, and applicable provisions of the Bankruptcy Code, and to make

necessary redactions to preserve the confidentiality of the work performed for the Debtors.

               (b)     Hearings [Matter No. 19]
                       Total Fees: $22,921.50
                       Total Hours: 28.40

       29.     This Matter Category includes time spent by Katten attorneys and paraprofessionals

providing services related to preparing for and attending several hearings during the Fee Period

(each, a “Hearing” and collectively, the “Hearings”). Katten attorneys prepared for and attended

each Hearing during the Fee Period in order to be at the ready for any conflict issues that could

arise. Katten attorneys attended all but two Hearings telephonically, in order to stay fully informed

about the Chapter 11 Cases, but also minimize the expense to the Debtors’ estates. As part of this

process, Katten attorneys analyzed and prepared for potential conflicts issues and had subsequent

discussions with K&E.

               (C)     Use, Sale, and Lease of Property [Matter No. 29]
                       Total Fees: $11,022
                       Total Hours: 13.80

       30.     This Matter Category includes time spent by Katten attorneys and paraprofessionals

providing services related to the sale of the Debtors’ assets. Katten attorneys review all pleadings




                                                  11
19-36300-cgm       Doc 524      Filed 11/14/19 Entered 11/14/19 20:19:15           Main Document
                                             Pg 22 of 86


including, but not limited to, those regarding postpetition financing, store closings and asset sales,

with careful attention to potential conflicts issues.

                        Actual and Necessary Expenses Incurred by Katten

       31.      In the ordinary course of Katten’s practice, Katten maintains a record of expenses

incurred in the rendition of the professional services required by the Debtors and for which

reimbursement is sought. In connection with these Chapter 11 Cases, Katten charges $0.10 per

page for standard black and white duplication and $0.25 per page for color duplication. Katten does

not charge its clients for incoming facsimile transmissions. Additionally, Katten negotiated a

discounted rate for Westlaw computer-assisted legal research.

       32.      As detailed in Exhibit F attached, Katten seeks reimbursement of a total of $579.69

for expenses incurred on behalf of the Debtors during the Fee Period. These charges are intended to

reimburse Katten’s direct operating costs, which are not incorporated into Katten’s hourly billing

rates. Katten charges external copying and computer research at the provider’s cost without markup.

Only clients who actually use services of the types set forth in Exhibit F of this Fee Application are

separately charged for such services. Including such expenses as part of the hourly billing rates

would impose that cost upon clients who do not require extensive photocopying and other facilities

and services.

                      Reasonable and Necessary Services Provided by Katten

A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

       33.      The foregoing professional services provided by Katten on behalf of the Debtors

during the Fee Period were reasonable, necessary and appropriate in these Chapter 11 Cases.

       34.      The services performed by partners, associates and paraprofessionals of Katten were

provided by Katten’s Insolvency and Restructuring Practice. Katten has a prominent practice in this

area and enjoys a national reputation for its specialized expertise. The attorneys at Katten have



                                                    12
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15          Main Document
                                            Pg 23 of 86


extensive experience acting as estate professionals in many large chapter 11 cases. Overall, Katten

brings to these Chapter 11 Cases a particularly high level of skill and knowledge, which inured to

the benefit of the Debtors and all stakeholders.

B.     Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

       35.     Consistent with firm policy, and as further disclosed in the Retention Application,

Katten attorneys and other Katten employees who worked late in the evenings or on weekends were

reimbursed for their reasonable meal costs. Katten’s regular practice is not to include components

for those charges in overhead when establishing billing rates, but rather to charge its clients for

these and all other out-of-pocket disbursements incurred during the regular course of the rendition

of legal services. However, Katten wrote off portions of these meal and transportation costs during

the Fee Period as an accommodation to the Debtors’ estates. Among other things, Katten makes

sure that all overtime meals and travel expenses are reasonable and appropriate expenses for which

to seek reimbursement.

       36.     Katten regularly reviews its bills to ensure that the Debtors are only billed for

services that were actual and necessary and, where appropriate, prorates expenses. In that regard,

Katten will waive certain fees and reduce its expenses if necessary. Consequently, Katten does not

seek payment of such fees or reimbursement of such expenses in the Fee Application.

          Katten’s Requested Compensation and Reimbursement Should be Allowed

       37.     Section 330 of the Bankruptcy Code provides that a court may award a professional

employed under section 327 of the Bankruptcy Code “reasonable compensation for actual necessary

services rendered . . . and reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1).

Section 330 also sets forth the criteria for awarding such compensation and reimbursement:

       In determining the amount of reasonable compensation to be awarded, the court should
       consider the nature, extent, and the value of such services, taking into account all relevant
       factors, including—



                                                   13
19-36300-cgm        Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15              Main Document
                                             Pg 24 of 86


               a.      the time spent on such services;
               b.      the rates charged for such services;
               c.      whether the services were necessary to the administration of, or beneficial at
                       the time at which the service was rendered toward the completion of, a case
                       under this title;
               d.      whether the services were performed within a reasonable amount of time
                       commensurate with the complexity, importance, and nature of the problem,
                       issue, or task addressed; and
               e.      whether the compensation is reasonable based on the customary
                       compensation charged by comparably skilled practitioners in cases other than
                       cases under this title.

11. U.S.C. § 330(a)(3).

       38.     Katten respectfully submits that the services for which it seeks compensation in this

Fee Application were, at the time rendered, necessary for and beneficial to the Debtors and their

estates and were rendered to protect and preserve the Debtors’ estates. Katten further believes that

it performed the services for the Debtors economically, effectively and efficiently, and the results

obtained benefited not only the Debtors, but also the Debtors’ estates and the Debtors’ constituents.

Katten further submits that the compensation requested herein is reasonable in light of the nature,

extent and value of such services to the Debtors, their estates and all parties-in-interest.

       39.     During the Fee Period, Katten’s hourly billing rates for attorneys ranged from $450

to $1,220. The hourly rates and corresponding rate structure utilized by Katten in these Chapter 11

Cases are equivalent to the hourly rates and corresponding rate structure used by Katten for

restructuring, workout, bankruptcy, insolvency and comparable matters, and similar complex

corporate and litigation matters, whether in court or otherwise, regardless of whether a fee

application is required. Katten strives to be efficient in the staffing of matters. These rates and the

rate structure reflect that such matters are typically national in scope and involve great complexity,

high stakes and severe time pressures—all of which were present in these Chapter 11 Cases.

       40.     Moreover, Katten’s hourly rates are set at a level designed to compensate Katten

fairly for the work of its attorneys and paraprofessionals and to cover certain fixed and routine



                                                   14
19-36300-cgm       Doc 524      Filed 11/14/19 Entered 11/14/19 20:19:15           Main Document
                                             Pg 25 of 86


overhead expenses. Hourly rates vary with the experience and seniority of the individuals assigned.

These hourly rates are subject to periodic adjustments to reflect economic and other conditions and

are consistent with the rates charged elsewhere.

          41.   In sum, Katten respectfully submits that the professional services provided by Katten

on behalf of the Debtors and their estates during these Chapter 11 Cases were necessary and

appropriate given the complexity of these Chapter 11 Cases, the time expended by Katten, the

nature and extent of Katten’s services provided, the value of Katten’s services, and the cost of

comparable services outside of bankruptcy, all of which are relevant factors set forth in section 330

of the Bankruptcy Code.         Accordingly, Katten respectfully submits that approval of the

compensation sought herein, including approval and payment of the Holdback Amounts, is

warranted and should be approved.

                                        Reservation of Rights

          42.   It is possible that some professional time expended or expenses incurred during this

Fee Period are not reflected in this Fee Application. Katten reserves the right to include such

amounts in future fee applications.

                                                Notice

          43.   Notice of this Fee Application will be provided in accordance with the procedures set

forth in the Interim Compensation Order.

                                          No Prior Request

          44.   No prior application for the relief requested herein has been made to this or any other

court.

         WHEREFORE, Katten respectfully requests that the Bankruptcy Court enter an order,

substantially in the form attached hereto as Exhibit I, (a) awarding Katten interim compensation for

professional and paraprofessional services rendered during the Fee Period in the amount of



                                                   15
19-36300-cgm      Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15          Main Document
                                           Pg 26 of 86


$77,025.50 and reimbursement of actual, reasonable and necessary expenses incurred in the Fee

Period in the amount of $579.69; (b) authorizing and directing the Debtors to remit payment to

Katten for such amounts, including the Holdback Amounts, which have not yet been paid in

accordance with the Interim Compensation Order; and (c) granting such other relief as is

appropriate under the circumstances.

Dated: November 14, 2019               /s/ Steven J. Reisman
       New York, NY                    Steven J. Reisman
                                       Theresa A. Foudy
                                       KATTEN MUCHIN ROSENMAN LLP
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone:      (212) 940-8800
                                       Facsimile:      (212) 940-8876
                                       Email:          sreisman@katten.com
                                                       tfoudy@katten.com
                                       -and-
                                       John P. Sieger (admitted pro hac vice)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone:     (312) 902-5455
                                        Facsimile:    (312) 902-1061
                                       Email:         john.sieger@katten.com
                                       Co-Counsel for the Debtors and Debtors in Possession




                                                 16
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                       Pg 27 of 86


                                       Exhibit A

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                 Reisman Declaration
19-36300-cgm          Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                      Main Document
                                                  Pg 28 of 86


 Steven J. Reisman                                              John P. Sieger (admitted pro hac vice)
 Theresa A. Foudy                                               KATTEN MUCHIN ROSENMAN LLP
 KATTEN MUCHIN ROSENMAN LLP                                     525 W. Monroe Street
 575 Madison Avenue                                             Chicago, Illinois 60661
 New York, New York 10022                                       Telephone:      (312) 902-5455
 Telephone:     (212) 940-8800                                  Facsimile:      (312) 902-1061
 Facsimile:     (212) 940-8776

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                        )
 In re:                                                                 )   Chapter 11
                                                                        )
 BARNEYS NEW YORK, INC., et al.,1                                       )   Case No. 19-36300 (CGM)
                                                                        )
                                     Debtors.                           )   (Jointly Administered)
                                                                        )

     DECLARATION OF STEVEN J. REISMAN IN SUPPORT OF THE FIRST INTERIM
      FEE APPLICATION OF KATTEN MUCHIN ROSENMAN LLP, AS CONFLICTS
     COUNSEL FOR DEBTORS, FOR THE PERIOD FROM AUGUST 6, 2019 THROUGH
                    AND INCLUDING SEPTEMBER 30, 2019

          I, Steven J. Reisman being duly sworn, state the following under penalty of perjury to the

 best of my knowledge and belief:

          1.       I am a partner in the law firm of Katten Muchin Rosenman LLP (“Katten”),

 located at 575 Madison Avenue, New York, New York 10022 with responsibility for the Chapter

 11 Cases of the Debtors. I am the Chair of the New York Insolvency and Restructuring Practice

 at Katten. I am a member in good standing of the Bar of the State of New York, and I have been

 admitted to practice in the United States District Courts for the Southern District of New York




 1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
      Fifth Avenue, New York, New York 10017.
19-36300-cgm           Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                Pg 29 of 86


 and Eastern District of New York and the United States Courts of Appeals for the Second

 Circuit. There are no disciplinary proceedings pending against me.

         2.       I have read the foregoing fee application of Katten, conflicts counsel for the

 Debtors, for the Fee Period (the “Fee Application”).2 To the best of my knowledge, information

 and belief, the statements contained in the Fee Application are true and correct. In addition, I

 believe that the Fee Application complies with Local Rule 2016-1 and the Local Guidelines.

         3.       In connection therewith, I certify that:

                  a)       to the best of my knowledge, information, and belief, formed after
                           reasonable inquiry, the fees and disbursements sought in the Fee
                           Application are permissible under the relevant rules, court orders, and
                           Bankruptcy Code provisions;

                  b)       the fees and disbursements sought in the Fee Application are billed at rates
                           customarily employed by Katten and generally accepted by Katten’s
                           clients. In addition, none of the professionals seeking compensation
                           varied their hourly rate based on the geographic location of the Debtors’
                           case;

                  c)       the total fees sought do not exceed those budgeted;

                  d)       Katten did not increase its hourly rates during the Fee Period;

                  e)       Katten is seeking compensation with respect to approximately 2.60 hours
                           and $1,087 in fees spent reviewing and revising time records, preparing,
                           reviewing and revising invoices, and redacting privileged and confidential
                           information from time records;3

                  f)       in providing a reimbursable expense, Katten does not make a profit,
                           whether the service is performed by Katten or through a third party;

                  g)       in accordance with Bankruptcy Rule 2016(a) and section 504 of the
                           Bankruptcy Code, no agreement or understanding exists between Katten
                           and any other person for the sharing of compensation to be received in
                           connection with the Debtors’ Chapter 11 Cases except as authorized

 2   Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Fee
     Application.
 3   This is limited to work involved preparing and editing billing records that would not be compensable outside of
     bankruptcy and does not include reasonable fees for preparing this Fee Application.


                                                         2
19-36300-cgm         Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15             Main Document
                                            Pg 30 of 86


                        pursuant to the Bankruptcy Code, Bankruptcy Rules, and Local
                        Bankruptcy Rules; and

                h)      all services for which compensation is sought were professional services
                        on behalf of the Debtors and not on behalf of any other person.

        4.      The U.S. Trustee and the Debtors have been provided statements of all Katten’s

 fees and disbursements and are being provided with a copy of the Fee Application.

        5.      Exhibit C to the Fee Application compares the blended hourly rates billed by

 attorneys and paraprofessionals in Katten’s New York and Chicago offices (excluding for

 bankruptcy work) for the previous 12-month period ending September 30, 2019 with the blended

 hourly rates billed by attorneys and paraprofessionals to the Debtors in connection with these

 Chapter 11 Cases from August 6, 2019 through September 30, 2019. Katten does not charge a

 premium for bankruptcy related services as compared to other services.

        6.      Exhibit D to the Fee Application shows Katten’s budget and staffing plan. Katten

 discussed its rates, fees, and staffing with the Debtors at the outset of these Chapter 11 Cases.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

   Dated: November 14, 2019                             Respectfully submitted,
          New York, NY
                                                        /s/ Steven J. Reisman
                                                        Steven J. Reisman
                                                        Partner, Katten Muchin Rosenman LLP




                                                  3
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                       Pg 31 of 86


                                       Exhibit B

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                   Retention Order
19-36300-cgm           Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                       Main Document
                                                   Pg 32 of 86


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     BARNEYS NEW YORK, INC., et al.,1                            )        Case No. 19-36300 (CGM)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

          ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
        KATTEN MUCHIN ROSENMAN LLP AS CONFLICTS COUNSEL FOR THE
     DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE
                              PETITION DATE

              Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing the

 Debtors to retain and employ Katten Muchin Rosenman LLP (“Katten”) as their conflicts counsel

 effective nunc pro tunc to the Petition Date, pursuant to sections 327(a) and 330 of title 11 of the

 United States Code (the “Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 2016-1 of the Local Bankruptcy

 Rules for the Southern District of New York (the “Local Bankruptcy Rules”); and the Court having

 reviewed the Application, the Declaration of Steven J. Reisman, a partner of Katten (the “Reisman

 Declaration”), and the declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys

 New York, Inc. (the “Meghji Declaration”); and the Court having found that the Court has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found

 that the Application is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.

 2     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15             Main Document
                                            Pg 33 of 86


 found that venue of this proceeding and the Application in this district is proper pursuant to

 28 U.S.C. §§ 1408 and 1409; and the Court having found based on the representations made in the

 Application and in the Reisman Declaration that (a) Katten does not hold or represent an interest

 adverse to the Debtors’ estates and (b) Katten is a “disinterested person” as defined in section

 101(14) of the Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and

 the Court having found that the relief requested in the Application is in the best interests of the

 Debtors’ estates, their creditors, and other parties in interest; and the Court having found that the

 Debtors provided adequate and appropriate notice of the Application under the circumstances and

 that no other or further notice is required; and the Court having reviewed the Application and

 having heard statements in support of the Application at a hearing held before the Court

 (the “Hearing”); and the Court having determined that the legal and factual bases set forth in the

 Application and at the Hearing establish just cause for the relief granted herein; and any objections

 to the relief requested herein having been withdrawn or overruled on the merits; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

           1.    The Application is granted to the extent set forth herein.

           2.    The Debtors are authorized to retain and employ Katten as their conflicts counsel

 nunc pro tunc to the Petition Date in accordance with the terms and conditions set forth in the

 Application and in the Engagement Letter attached hereto as Exhibit 1.

           3.   Katten is authorized to provide the Debtors with the professional services as

 described in the Application and the Engagement Letter. Specifically, but without limitation,

 Katten will render the following legal services where Kirkland has an actual or perceived conflict

 of interest or where the Debtors believe it would be more appropriate for Katten to handle the

 matter:




                                                   2
19-36300-cgm        Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15              Main Document
                                           Pg 34 of 86


               a.      advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

               b.      advising and consulting on their conduct during these chapter 11 cases,
                       including all of the legal and administrative requirements of operating in
                       chapter 11;

               c.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

               e.      preparing pleadings in connection with these chapter 11 cases, including
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

               f.      representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the interests
                       of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a chapter
                       11 plan and all documents related thereto; and

               k.      performing all other necessary legal services for the Debtors in connection
                       with the prosecution of these chapter 11 cases, including: (i) analyzing the
                       Debtors’ leases and contracts and the assumption and assignment or
                       rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                       (iii) advising the Debtors on corporate and litigation matters.

        4.     Katten shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the




                                                  3
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15              Main Document
                                            Pg 35 of 86


 Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

 Court.

          5.    Notwithstanding anything to the contrary in the Application, the Engagement

 Letter, or the Declarations attached to the Application, the reimbursement provisions allowing the

 reimbursement of fees and expenses incurred in connection with participating in, preparing for, or

 responding to any action, claim, suit, or proceeding brought by or against any party that relates to

 the legal services provided under the Engagement Letter and fees for defending any objection to

 Katten’s fee applications under the Bankruptcy Code are not approved pending further order of

 the Court.

          6.    Katten shall not charge a markup to the Debtors with respect to fees billed by

 contract attorneys who are hired by Katten to provide services to the Debtors and shall ensure that

 any such contract attorneys are subject to conflict checks and disclosures in accordance with the

 requirements of the Bankruptcy Code and Bankruptcy Rules.

          7.    Katten shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee, and

 any official committee before any increases in the rates set forth in the Application or the

 Engagement Letter are implemented and shall file such notice with the Court. The U.S. Trustee

 retains all rights to object to any rate increase on all grounds, including the reasonableness standard

 set forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

 increase pursuant to section 330 of the Bankruptcy Code.

          8.   Katten shall not withdraw as Debtors’ conflicts counsel before the effective date of

 any chapter 11 plan confirmed in these chapter 11 cases without prior approval of the Court in

 accordance with Local Bankruptcy Rule 2090-1(e).




                                                   4
19-36300-cgm      Doc 524      Filed 11/14/19 Entered 11/14/19 20:19:15            Main Document
                                            Pg 36 of 86


        9.      The Debtors and Katten are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Order in accordance with the Application.

        10.     Notice of the Application as provided therein is deemed to be good and sufficient

 notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

 the contents of the Application.

        11.     To the extent the Application, the Reisman Declaration, the Meghji Declaration, or

 the Engagement Letter is inconsistent with this Order, the terms of this Order shall govern.

        12.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        13.     The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.

 No Objection: 9/17/2019

 /s/ Alicia M. Leonhard
 Alicia M. Leonhard
 Trial Attorney, UST, SDNY




                                                               /s/ Cecelia G. Morris
                                                               _______________________
Dated: September 19, 2019
                                                               Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                               Chief U.S. Bankruptcy Judge
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 37 of 86


                                     Exhibit 1

                                Engagement Letter
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 38 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 39 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 40 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 41 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 42 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 43 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 44 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 45 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 46 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 47 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 48 of 86
19-36300-cgm   Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                      Pg 49 of 86
19-36300-cgm          Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15   Main Document
                                             Pg 50 of 86




 141246446_393094-00001
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                       Pg 51 of 86


                                       Exhibit C

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                              Voluntary Rate Disclosures
19-36300-cgm         Doc 524       Filed 11/14/19 Entered 11/14/19 20:19:15                      Main Document
                                                Pg 52 of 86


                               In re Barneys New York, Inc., et al.
                   Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                          Voluntary Rate Disclosures

    The blended hourly rate for Katten timekeepers in Katten’s New York and Chicago offices
     (including both professionals and paraprofessionals) who billed to non-bankruptcy matters
     (collectively, the “Non-Bankruptcy Matters”)1 during the period beginning on October 1,
     2018 and ending on September 30, 2019 (the “Comparable Period”) was, in the aggregate,
     approximately $610 per hour (the “Non-Bankruptcy Blended Hourly Rate”).2

    The blended hourly rate for all Katten timekeepers (including both professionals and
     paraprofessionals) who billed to the Debtors during the Fee Period was approximately $728
     per hour (the “Debtor Blended Hourly Rate”).3

    A detailed comparison of these rates is as follows:

                                                   Debtor Blended
                                                    Hourly Rate             Non-Bankruptcy
                       Position at Katten            for this Fee           Blended Hourly
                                                                                 Rate
                                                    Application4
                      Partners                 $             1,066.68   $               802.00
                      Counsel                                    N/A                    695.00
                      Associates                               585.44                   494.00
                      Paraprofessionals                        200.00                   257.00
                      Total Combined
                                               $               728.00   $               610.00
                      Blended Rate




 1   It is the nature of Katten’s practice that certain non-bankruptcy engagements require the advice and counsel of
     professionals and paraprofessionals who work primarily within Katten’s Insolvency and Restructuring Practice.
     Accordingly, “Non-Bankruptcy Matters” consist of matters for which Katten’s domestic timekeepers
     represented a client in a matter other than an in-court bankruptcy proceeding. Moreover, the Non-Bankruptcy
     Matters may include time billed by Katten domestic timekeepers who work primarily within Katten’s
     Insolvency and Restructuring Practice.
 2   Katten calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by
     Katten timekeepers in the New York and Chicago offices to the Non-Bankruptcy Matters during the
     Comparable Period by the total number of hours billed by Katten timekeepers in the New York and Chicago
     offices to the Non-Bankruptcy Matters during the Comparable Period.
 3   Katten calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
     billed by such timekeepers during the Fee Period, prior to voluntary deductions, by the total number of hours
     billed by such timekeepers during the Fee Period.
 4   These amounts do not reflect fees written off for time incurred by attorneys and paraprofessionals during the
     Fee Period.
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                       Pg 53 of 86


                                       Exhibit D

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                      Budget and Staffing Plan for the Time Period
                      of August 6, 2019 through September 30, 2019
19-36300-cgm      Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15          Main Document
                                           Pg 54 of 86


                            In re Barneys New York, Inc., et al.
                Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

           Budget for the Time Period of August 6, 2019 through September 30, 2019

                         Budgeted
   Time Period                              Budgeted Fees    Actual Hours      Actual Fees
                         Hours
   Partners                         65.50 $      69,125.00             34.20        $36,480.50
   Associates                       55.00        30,175.00             75.00         43,908.00
   Paraprofessionals                 3.50           700.00              1.70            340.00
   Total                          124.00 $     100,000.00             110.90    $    80,728.50


      Staffing Plan for the Time Period of August 6, 2019 through September 30, 2019

 Katten’s core team for these Chapter 11 Cases consists of four partners, two associates, and one
 paraprofessional. Katten will supplement this team as conflict matters arise to meet client needs
 under the changing circumstances of these Chapter 11 Cases.
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15     Main Document
                                       Pg 55 of 86


                                       Exhibit E

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                Summary of Attorney and Paraprofessional Timekeepers
           for the Time Period of August 6, 2019 through September 30, 2019
                           19-36300-cgm           Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                     Main Document
                                                                              Pg 56 of 86


                                                           In re Barneys New York, Inc., et al.
                                               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                                 Summary of Attorney and Paraprofessional Timekeepers
                                            for the Time Period of August 6, 2019 through September 30, 2019

                              Position with the                                                                                                           Total
           Attorney                                    Year Admitted             Department         Hourly Billing Rate      Total Billed Hours
                                 Applicant                                                                                                             Compensation
     Steven J. Reisman             Partner                   1991               Restructuring           $           1,220                   10.60 $          12,932.00
     Theresa A. Foudy              Partner                   1994               Restructuring                       1,050                    9.10             9,555.00
     John P. Sieger                Partner                   1997               Restructuring                         975                   12.70            12,382.50
     Geoffrey King1                Partner                   2009               Restructuring                         895                    1.80             1,611.00
     Allison Arotsky1             Associate                  2012               Restructuring                         730                    2.40             1,752.00
     Lindsay C. Lersner           Associate                  2018               Restructuring                         605                   61.20            37,026.00
     Grace A. Thompson            Associate                  2019               Restructuring                         450                   11.40             5,130.00
     Totals for Attorneys                                                                                                                  109.20 $          80,388.50
                                                  1
     Minus Voluntary Discount for De Minimis Time                                                                                                 $             (3,363)
     Grand Total for Attorneys                                                                                                                    $          77,025.50




1   As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and paraprofessionals billing less than three hours during the Fee Period
    and consequently does not seek payment of these fees (in the aggregate amount of $3,703) in this Fee Application.
                   19-36300-cgm           Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                                      Pg 57 of 86


                                                    In re Barneys New York, Inc., et al.
                                        Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                                Summary of Paraprofessional Timekeepers
                                     for the Time Period of August 6, 2019 through September 30, 2019

                           Position with the     Number of Years                              Hourly Billing         Total Billed           Total
      Paraprofessional                                                   Department
                              Applicant           in that Position                                Rate                 Hours             Compensation
      Marie Siena             Paralegal           12                     Restructuring                      200                  1.70 $            340.00
      Totals for Paraprofessionals                                                                                               1.70 $            340.00
      Minus Voluntary Discount for De Minimis Time1                                                                                   $          (340.00)
      Grand Total for Paraprofessionals                                                                                               $              0.00




1   As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and paraprofessionals billing less than three hours during
    the Fee Period and consequently does not seek payment of these fees (in the aggregate amount of $3,703) in this Fee Application.
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15     Main Document
                                       Pg 58 of 86


                                       Exhibit F

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                      Summary of Actual and Necessary Expenses
           for the Time Period of August 6, 2019 through September 30, 2019
19-36300-cgm         Doc 524      Filed 11/14/19 Entered 11/14/19 20:19:15                  Main Document
                                               Pg 59 of 86


                               In re Barneys New York, Inc., et al.
                   Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                           Summary of Actual and Necessary Expenses
                for the Time Period of August 6, 2019 through September 30, 2019
                                                        1
                                Expenses by Categories                                        Amount
     After Hours Meals                                                                  $               20.00
     Binding                                                                                            12.00
     Court Costs                                                                                       480.90
     Out of Town Travel2                                                                                66.79
     Total                                                                              $              579.69




 1    Expenses were charged in accordance with the U.S. Dep’t of Justice, U.S. Trustee Program, Appendix B–
      Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11
      U.S.C. § 330 for Attorneys in Larger Chapter 11 Cases., 78 Fed. Reg. 116 (June 17, 2013) and Amended
      Guidelines for Fees and Disbursements for Professions in Southern District of New York Bankruptcy Cases,
      S.D.N.Y. Bankr., General Order 447 (February 5, 2013).
 2    Out of town travel charges relate to transportation to and from the United States Bankruptcy Court for the
      Southern District of New York Courthouse in Poughkeepsie, NY. Where possible, Katten attorneys
      participated in Bankruptcy Court hearings by telephone.
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15     Main Document
                                       Pg 60 of 86


                                       Exhibit G

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                   Summary of Fees and Expenses by Matter Category
           for the Time Period of August 6, 2019 through September 30, 2019
19-36300-cgm         Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                 Pg 61 of 86


                                In re Barneys New York, Inc., et al.
                    Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                         Summary of Fees and Expenses by Matter Category
                 for the Time Period of August 6, 2019 through September 30, 2019

                                                                                                     Total Fees and
     Matter                                                                Fees        Expenses
                          Matter Description               Hours                                        Expenses
     Number                                                              Requested     Requested
                                                                                                        Requested
      1      General Administration                          12.40   $       8,235.50 $       0.00    $     8,235.50
      2      Retention and Fee Applications                  56.30         38,549.50          0.00         38,549.50
      19     Hearings                                        28.40         22,921.50          0.00         22,921.50
      29     Use, Sale, and Lease of Property                13.80          11,022.00         0.00         11,022.00
      32     Expenses                                                            0.00       579.69            579.69
 Totals                                                    110.90 $        80,728.50 $      579.69   $    81,308.19
 Minus Voluntary Discount for De Minimis Time1                    $        (3,703.00)
 Grand Total                                                      $        77,025.50 $      579.69 $      77,605.19




 1    As a courtesy to the Debtors’ estates, Katten voluntarily wrote off the time incurred by attorneys and
      paraprofessionals billing less than three hours during the Fee Period and consequently does not seek payment of
      these fees (in the aggregate amount of $3,703) in this Fee Application.
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15     Main Document
                                       Pg 62 of 86


                                       Exhibit H

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                     Detailed Description of Services Provided and
                  Detailed Description of Expenses and Disbursements
           for the Time Period of August 6, 2019 through September 30, 2019
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 63 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                           September 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301571640
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00001
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: General Administration (393094.00001)
 For legal services rendered through August 31, 2019 ...........................................................                                                       $7,193.50




                                                                                        CURRENT INVOICE TOTAL:                                                         $7,193.50




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                Main Document
                                                         Pg 64 of 86
  Client: 393094 – Barneys New York, Inc.                                                            Invoice No. 1301571640
                                                                                            Invoice Date: September 24, 2019



                                                PROFESSIONAL SERVICES
                                                Matter 00001: General Administration

 Date           Attorney or Assistant           Description                                                           Hours
 06 Aug 19      Sieger, John P.                 Review petitions and resolutions (.30)                                 0.30
 06 Aug 19      Thompson, Grace                 Draft case calendar (.30); read First Day filings (.70)                1.00
 06 Aug 19      Reisman, Steven                 Review petitions filed by Barneys debtors and related                  0.30
                                                Board resolutions regarding filing of chapter 11 cases
                                                (.30)
 06 Aug 19 King, Geoffrey                       Review first day pleadings (1.00)                                        1.00
 06 Aug 19 Lersner, Lindsay                     Review First Day Filings and draft email to team                         4.60
                                                regarding same (.50); review and summarize first day
                                                filings, focusing on DIP Motion (3.10); attend to
                                                correspondence regarding hearing and preparation
                                                regarding same (.40); monitor docket, review petitions
                                                and draft email to team regarding same (.60)
 09 Aug 19 Sieger, John P.                      Review second-day filings (.50)                                          0.50
 15 Aug 19 Sieger, John P.                      Review notice of committee formation and committee-                      0.20
                                                counsel appearance (.20)
 15 Aug 19 Reisman, Steven                      Review update regarding formation of Official                            0.40
                                                Committee of Unsecured Creditors and appointment of
                                                professionals (.40)
 15 Aug 19 Lersner, Lindsay                     Review Barneys docket and draft update based on                          0.50
                                                same, focusing on Committee appointment and
                                                professionals (.50)
 22 Aug 19 Lersner, Lindsay                     Review recently filed pleadings, including Bar Date                      0.80
                                                Motion, Assumption and Rejection Procedures Motion
                                                and OCP Retention Motion and prepare update
                                                regarding same (.80)
 30 Aug 19 Thompson, Grace                      Review and analyze recent objections to pleadings                        1.00
                                                (.60); draft email to Katten team on the same (.40)
                                                                                               TOTALS:                 10.60


                                     SUMMARY OF PROFESSIONAL SERVICES
                                                Matter 00001: General Administration

             Attorney or Assistant                                              Hours       Rate                   Amount

 44879       King, Geoffrey                                                       1.00     895.00                 $895.00
 44932       Lersner, Lindsay                                                     5.90     605.00                $3,569.50
 44842       Reisman, Steven                                                      0.70   1,220.00                 $854.00
 32703       Sieger, John P.                                                      1.00     975.00                 $975.00
 44616       Thompson, Grace                                                      2.00     450.00                 $900.00
                                                               TOTAL:            10.60                           $7,193.50




                                                                2
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 65 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                           September 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301571645
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00002
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: Retention and Fee Applications (393094.00002)
 For legal services rendered through August 31, 2019 ...........................................................                                                     $27,473.00




                                                                                        CURRENT INVOICE TOTAL:                                                       $27,473.00




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                Main Document
                                                         Pg 66 of 86
  Client: 393094 – Barneys New York, Inc.                                                             Invoice No. 1301571645
                                                                                             Invoice Date: September 24, 2019



                                                 PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

 Date      Attorney or Assistant                 Description                                                           Hours
 12 Aug 19 Sieger, John P.                       Reviewed retention application disclosure detail (.30)                 0.30
 12 Aug 19 Lersner, Lindsay                      Review correspondence with Kirkland and prepare                        4.10
                                                 Retention Application (2.70); begin to prepare
                                                 schedules to same (1.40)
 13 Aug 19 Thompson, Grace                       Proofread and edit retention application (.30)                           0.30
 26 Aug 19 Thompson, Grace                       Discussions with L. Lersner regarding Barneys                            3.20
                                                 Retention Application (.20); review and edit Retention
                                                 Application (.30); review and reconcile Retention
                                                 Application schedules against Kirkland schedules with
                                                 L. Lersner (2.70)
 26 Aug 19 Reisman, Steven                       Attend to correspondence regarding Katten Retention                      2.00
                                                 Application (.40); follow-up with E. Kehoe of Kirkland
                                                 regarding Katten Engagement Letter (.20); review and
                                                 comment on Katten retention application papers,
                                                 including my Declaration in support retention (1.40)
 26 Aug 19 Foudy, Theresa                        Reviewing and revising draft retention application                       3.80
                                                 papers, including notice of hearing, application,
                                                 Reisman Declaration in support of retention, and
                                                 Company Declaration in support of retention (3.80)
 26 Aug 19 Lersner, Lindsay                      Review Kirkland draft Retention Application (.40);                       8.30
                                                 review updated interested parties list and reconcile
                                                 with list of interested parties already reviewed (3.40);
                                                 review and revise retention application (4.50)
 27 Aug 19 Thompson, Grace                       Review and edit Katten Retention Application (.80);                      2.40
                                                 review Katten budget and staffing plan (.30); discuss
                                                 with L. Lersner (.10); review schedules for Retention
                                                 Application per L. Lersner (.70); discuss Retention
                                                 Application edits with L. Lersner (.10); final review
                                                 and edit of Retention Application (.40)
 27 Aug 19 Reisman, Steven                       Finalize and sign-off on Declaration in support of                       1.10
                                                 filing (.50); attend to correspondence regarding Katten
                                                 retention application, including status of Katten
                                                 engagement letter and preparation of Katten budget
                                                 and staffing plan (.60)
 27 Aug 19 Foudy, Theresa                        Review, edit, and sign-off on latest drafts of retention                 2.20
                                                 application papers (1.50); confer with L. Lersner on
                                                 open issues in regards to disclosures and budget (.30);
                                                 review and provide comments on draft budget (.20);
                                                 call with Kirkland's E. Kehoe on application (.20)
 27 Aug 19 Lersner, Lindsay                      Review conflicts results and update Schedules to                       11.30
                                                 Retention Application based on same (1.70); review
                                                 conflicts results for additional interested parties run
                                                 and revise Schedules to reflect all results (2.30); call
                                                 with E. Kehoe and T. Foudy to discuss Retention
                                                 Application (.20); revise Retention Application based
                                                 on same (1.20); prepare staffing plan and budget (.80);
                                                 review and further revise Retention Application (1.80);
                                                 review comments from Kirkland to Retention
                                                 Application and revise based on same (2.10); attend to
                                                                  2
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                         Pg 67 of 86
  Client: 393094 – Barneys New York, Inc.                                                                Invoice No. 1301571645
                                                                                                Invoice Date: September 24, 2019

                                                 PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

 Date           Attorney or Assistant            Description                                                              Hours
                                                 correspondence with Kirkland regarding Retention
                                                 Application and filing of same (.80); attend to filing of
                                                 Retention Application (.40)
 28 Aug 19 Foudy, Theresa                        Review filed application, objection and presentment                         0.10
                                                 dates (.10)
                                                                                               TOTALS:                     39.10


                                     SUMMARY OF PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

             Attorney or Assistant                                                Hours         Rate                   Amount

 44843       Foudy, Theresa                                                         6.10     1,050.00                $6,405.00
 44932       Lersner, Lindsay                                                      23.70       605.00               $14,338.50
 44842       Reisman, Steven                                                        3.10     1,220.00                $3,782.00
 32703       Sieger, John P.                                                        0.30       975.00                 $292.50
 44616       Thompson, Grace                                                        5.90       450.00                $2,655.00
                                                                 TOTAL:            39.10                            $27,473.00




                                                                  3
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 68 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                           September 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301571646
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00019
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: Hearings (393094.00019)
 For legal services rendered through August 31, 2019 ...........................................................                                                     $17,805.50




                                                                                        CURRENT INVOICE TOTAL:                                                       $17,805.50




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15             Main Document
                                                         Pg 69 of 86
  Client: 393094 – Barneys New York, Inc.                                                         Invoice No. 1301571646
                                                                                         Invoice Date: September 24, 2019



                                                PROFESSIONAL SERVICES
                                                     Matter 00019: Hearings

 Date           Attorney or Assistant           Description                                                        Hours
 06 Aug 19      Sieger, John P.                 Participate telephonically in first-day hearing (4.70)              4.70
 06 Aug 19      Reisman, Steven                 Participate telephonically in first day hearing (4.70)              4.70
 06 Aug 19      Lersner, Lindsay                Travel to hearing in Poughkeepsie, while reviewing                  9.10
                                                documents regarding same (2.20); attend First Day
                                                hearing (4.70); travel back from First Day Hearing,
                                                while reviewing related notes and documents (2.20)
 13 Aug 19 Sieger, John P.                      Review hearing agenda and docket in preparation for                   0.30
                                                tomorrow's hearing (.30)
 14 Aug 19 Sieger, John P.                      Attend telephonic hearing on financing and GOB-sale                   0.70
                                                motions (.70)
 21 Aug 19 Sieger, John P.                      Participate in telephonic hearing (.60)                               0.60
 21 Aug 19 Lersner, Lindsay                     Attend (telephonically) hearing on Bidding Procedures                 0.70
                                                Motion (.70)
                                                                                               TOTALS:              20.80


                                     SUMMARY OF PROFESSIONAL SERVICES
                                                     Matter 00019: Hearings

             Attorney or Assistant                                            Hours       Rate                  Amount

 44932       Lersner, Lindsay                                                  9.80     605.00                $5,929.00
 44842       Reisman, Steven                                                   4.70   1,220.00                $5,734.00
 32703       Sieger, John P.                                                   6.30     975.00                $6,142.50
                                                             TOTAL:           20.80                          $17,805.50




                                                              2
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 70 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                           September 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301571648
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00029
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: Use, Sale, and Lease of Property (393094.00029)
 For legal services rendered through August 31, 2019 ...........................................................                                                     $11,022.00




                                                                                        CURRENT INVOICE TOTAL:                                                       $11,022.00




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                      Main Document
                                                         Pg 71 of 86
  Client: 393094 – Barneys New York, Inc.                                                                  Invoice No. 1301571648
                                                                                                  Invoice Date: September 24, 2019



                                                 PROFESSIONAL SERVICES
                                              Matter 00029: Use, Sale, and Lease of Property

 Date      Attorney or Assistant                  Description                                                               Hours
 07 Aug 19 Sieger, John P.                        Review selected first-day orders (.30); calls from                         0.60
                                                  potential GOB bidders (.30)
 07 Aug 19 Reisman, Steven                        Review selected first day orders, including DIP                              0.80
                                                  financing order and related materials (.80)
 07 Aug 19 King, Geoffrey                          Review DIP financing order and related materials                            0.80
                                                  (.80)
 07 Aug 19 Lersner, Lindsay                       Review newly filed DIP Agreement (1.50); discuss                             2.10
                                                  hearing with S. Reisman (.10); review DIP Agreements
                                                  regarding fees (.50)
 12 Aug 19 Sieger, John P.                        Review store-closing, bid-procedures and amended                             1.50
                                                  DIP financing motions (1.50)
 14 Aug 19 Sieger, John P.                        Review revised draft of proposed second interim                              0.40
                                                  financing order and draft bid-procedures order (.40)
 14 Aug 19 Reisman, Steven                        Update regarding Barney's hearing today on interim                           1.30
                                                  Debtor in Possession financing and approval of same
                                                  as well as going forward with store closing sale
                                                  transaction and update from L. Lersner regarding
                                                  today's hearing (1.30)
 14 Aug 19 Lersner, Lindsay                       Review and organize materials for Second Interim DIP                         4.70
                                                  Hearing, including review of revised Store Closing
                                                  Order and Revised Second Interim DIP Order (.80);
                                                  travel to and from Barneys hearing while reviewing
                                                  related materials (2.10); attend Barneys hearing
                                                  regarding Store Closing Motion and Second Interim
                                                  DIP (1.20); prepare high level summary of same (.60)
 19 Aug 19 Sieger, John P.                        Review sale objection (.20)                                                  0.20
 23 Aug 19 Sieger, John P.                        Review scheduling order regarding sale-motion                                0.20
                                                  presentations (.20)
 23 Aug 19 Thompson, Grace                        Read Motion and Order Approving Bidding                                      0.70
                                                  Procedures (.30); draft summary to internal team (.40)
 30 Aug 19 Sieger, John P.                        Review UST and UCC objections to DIP motion (.50)                           0.50
                                                                                                 TOTALS:                     13.80


                                     SUMMARY OF PROFESSIONAL SERVICES
                                              Matter 00029: Use, Sale, and Lease of Property

             Attorney or Assistant                                                  Hours         Rate                   Amount

 44879       King, Geoffrey                                                           0.80       895.00                 $716.00
 44932       Lersner, Lindsay                                                         6.80       605.00                $4,114.00
 44842       Reisman, Steven                                                          2.10     1,220.00                $2,562.00
 32703       Sieger, John P.                                                          3.40       975.00                $3,315.00
 44616       Thompson, Grace                                                          0.70       450.00                 $315.00
                                                                  TOTAL:             13.80                            $11,022.00




                                                                   2
19-36300-cgm                Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                                Pg 72 of 86




                                                                                                                                                                 575 Madison Avenue
                                                                                            Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                            Carla Harmon
                                                                                            212-940-6512
                                                                                            carla.harmon@katten.com



                                                                            September 24, 2019

    Grace Fu, Esq.                                                                                                                                Invoice No. 1301571643
    Executive Vice President and General Counsel                                                                                                        Client No. 393094
    Barneys New York, Inc.                                                                                                                               Matter No. 00032
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                    FEIN: XX-XXXXXXX


 Re: Expenses (393094.00032)

 Disbursements and other charges.....................................................................................                                                       $12.00



                                                                                         CURRENT INVOICE TOTAL:                                                             $12.00




                             Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                           Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                       to be governed by the Illinois Uniform Partnership Act (1997).
                  Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                                         Pg 73 of 86
  Client: 393094 – Barneys New York, Inc.                                                 Invoice No. 1301571643
                                                                                 Invoice Date: September 24, 2019



                                                    DISBURSEMENTS
                                                     Matter 00032: Expenses

 Date             Description                                                                           Amount
 30 Aug 19        Binding:8/6/19                                                                          12.00
                                                                              TOTAL:                     $12.00


                                             SUMMARY OF DISBURSEMENTS
                                                     Matter 00032: Expenses
 Binding                                                                                                  $12.00
                                                                              TOTAL:                      $12.00




                                                              2
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 74 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                              October 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301579439
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00001
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: General Administration (393094.00001)
 For legal services rendered through September 30, 2019 .....................................................                                                          $1,042.00




                                                                                        CURRENT INVOICE TOTAL:                                                         $1,042.00




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                 Main Document
                                                         Pg 75 of 86
  Client: 393094 – Barneys New York, Inc.                                                           Invoice No. 1301579439
                                                                                              Invoice Date: October 24, 2019



                                                PROFESSIONAL SERVICES
                                                Matter 00001: General Administration

 Date      Attorney or Assistant                Description                                                          Hours
 05 Sep 19 Siena, Marie                         E-file pro hac vice application on court's docket (.50)               0.50
 06 Sep 19 Sieger, John P.                      Reviewed final orders regarding financing and critical                0.30
                                                vendors (.30)
 24 Sep 19 Lersner, Lindsay                     Attend to follow-up regarding J. Sieger pro hac vice                    0.50
                                                admission (.50)
 25 Sep 19 Foudy, Theresa                       Review information on status conference regarding                       0.10
                                                DIP milestones (.10)
 25 Sep 19 Lersner, Lindsay                     Review Notice of Status Conference and draft update                     0.40
                                                to team regarding same (.40)
                                                                                              TOTALS:                   1.80


                                     SUMMARY OF PROFESSIONAL SERVICES
                                                Matter 00001: General Administration

             Attorney or Assistant                                              Hours        Rate                  Amount

 44843       Foudy, Theresa                                                        0.10   1,050.00                $105.00
 44932       Lersner, Lindsay                                                      0.90     605.00                $544.50
 32703       Sieger, John P.                                                       0.30     975.00                $292.50
 41782       Siena, Marie                                                          0.50     200.00                $100.00
                                                               TOTAL:              1.80                          $1,042.00




                                                                2
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 76 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                              October 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301579440
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00002
    575 Fifth Avenue
    11th Floor
    New York, NY 10017
                                                                                                                                                                   FEIN: XX-XXXXXXX


 Re: Retention and Fee Applications (393094.00002)
 For legal services rendered through September 30, 2019 .....................................................                                                        $11,076.50




                                                                                        CURRENT INVOICE TOTAL:                                                       $11,076.50




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                Main Document
                                                         Pg 77 of 86
  Client: 393094 – Barneys New York, Inc.                                                            Invoice No. 1301579440
                                                                                               Invoice Date: October 24, 2019



                                                 PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

 Date      Attorney or Assistant                 Description                                                          Hours
 03 Sep 19 Arotsky, Allison                      Draft First Supplemental Reisman Declaration in                       1.50
                                                 support of Katten retention (1.50)
 04 Sep 19 Lersner, Lindsay                      Review and revise Barneys supplemental declaration                      1.30
                                                 (1.30)
 04 Sep 19 Arotsky, Allison                      Confer with L. Lersner regarding changes to                             0.20
                                                 Supplemental Reisman Declaration (.20)
 05 Sep 19 Foudy, Theresa                        Review and edit draft supplemental Reisman                              1.40
                                                 Declaration in support of retention (1.40)
 05 Sep 19 Arotsky, Allison                      Update and revise First Supplemental Reisman                            0.50
                                                 Declaration (.50)
 06 Sep 19 Foudy, Theresa                        Review and edit latest draft of supplemental                            0.40
                                                 disclosures (.40)
 06 Sep 19 Lersner, Lindsay                      Review and revise Barneys supplemental declaration                      0.50
                                                 (.50)
 08 Sep 19 Foudy, Theresa                        Exchange emails regarding status of supplemental                        0.10
                                                 disclosure in support of Katten's retention (.10)
 12 Sep 19 Arotsky, Allison                      Email Katten team regarding First Supplemental                          0.10
                                                 Reisman Declaration (.10)
 13 Sep 19 Foudy, Theresa                        Review emails regarding objection deadline for                          0.10
                                                 retention application and next steps in terms of
                                                 presentment of proposed order (.10)
 13 Sep 19 Lersner, Lindsay                      Prepare draft Retention Order for submission to                         0.80
                                                 Chambers (.40); draft email to E. Kehoe regarding
                                                 same (.20); follow-up regarding same (.20)
 16 Sep 19 Thompson, Grace                       Draft Katten August Monthly Fee Statement (.50);                        0.80
                                                 coordinate with M. Siena and L. Lersner regarding
                                                 billing procedures, matter number setup and Judge
                                                 Morris proposed order rules (.30)
 16 Sep 19 Foudy, Theresa                        Review emails regarding UST sign-off on draft                           0.50
                                                 proposed retention orders and preparation of fee
                                                 applications (.20); review and provide comments on
                                                 draft supplemental disclosure in support of retention
                                                 (.30)
 16 Sep 19 Lersner, Lindsay                      Review and revise draft retention order for submission                  1.40
                                                 to Chambers (.20); calls with E. Kehoe regarding status
                                                 of retention order and next steps (.20); attend to related
                                                 correspondence (.40); review August invoices for
                                                 privilege purposes (.60)
 16 Sep 19 Arotsky, Allison                      Update first supplemental Reisman declaration (.10)                     0.10
 17 Sep 19 Foudy, Theresa                        Review emails concerning UST review of retention                        0.20
                                                 order and finalization of same and preparation of fee
                                                 applications (.20)
 17 Sep 19 Lersner, Lindsay                      Attend to follow-up regarding Retention Order (.30);                    1.20
                                                 review and revise Barneys August Fee Statement (.90)
 19 Sep 19 Foudy, Theresa                        Review email regarding fee application (.10)                            0.10
 19 Sep 19 Lersner, Lindsay                      Review and edit invoices for privilege purposes (.80)                   0.80
 20 Sep 19 Thompson, Grace                       Review and revise August Monthly Fee Statement                          0.50
                                                 (.30); coordinate with M. Siena on the same (.20)
 20 Sep 19 Foudy, Theresa                        Review emails in regards to timing of filing of fee                     0.10
                                                                  2
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15                    Main Document
                                                         Pg 78 of 86
  Client: 393094 – Barneys New York, Inc.                                                              Invoice No. 1301579440
                                                                                                 Invoice Date: October 24, 2019

                                                 PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

 Date           Attorney or Assistant            Description                                                            Hours
                                                 applications (.10)
 23 Sep 19 Siena, Marie                          Review August invoices and fee statement for                              1.20
                                                 confidential information (1.20)
 23 Sep 19 Thompson, Grace                       Revise August monthly fee statement (.80); discussions                    1.20
                                                 with L. Lersner on the same (.20); discussions with M.
                                                 Siena on the same (.20)
 23 Sep 19 Lersner, Lindsay                      Review and revise Barneys fee statement (.60);                            0.80
                                                 discussion with G. Thompson on the same (.20)
 24 Sep 19 Thompson, Grace                       Revise August Monthly Fee statement (.30)                                 0.30
 24 Sep 19 Lersner, Lindsay                      Review and revise August Fee Statement (1.10)                             1.10
                                                                                              TOTALS:                     17.20


                                     SUMMARY OF PROFESSIONAL SERVICES
                                              Matter 00002: Retention and Fee Applications

             Attorney or Assistant                                                Hours         Rate                  Amount

 44935       Arotsky, Allison                                                       2.40       730.00              $1,752.00
 44843       Foudy, Theresa                                                         2.90     1,050.00              $3,045.00
 44932       Lersner, Lindsay                                                       7.90       605.00              $4,779.50
 41782       Siena, Marie                                                           1.20       200.00               $240.00
 44616       Thompson, Grace                                                        2.80       450.00              $1,260.00
                                                                 TOTAL:            17.20                          $11,076.50




                                                                  3
19-36300-cgm               Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                               Pg 79 of 86




                                                                                                                                                                575 Madison Avenue
                                                                                           Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                           Carla Harmon
                                                                                           212-940-6512
                                                                                           carla.harmon@katten.com



                                                                              October 24, 2019

    Grace Fu, Esq.                                                                                                                               Invoice No. 1301579441
    Executive Vice President and General Counsel                                                                                                       Client No. 393094
    Barneys New York, Inc.                                                                                                                              Matter No. 00019
    575 Fifth Avenue
    11th Floor
    New York, NY 10017                                                                                                                                             FEIN: XX-XXXXXXX


 Re: Hearings (393094.00019)
 For legal services rendered through September 30, 2019 .....................................................                                                          $5,116.00




                                                                                        CURRENT INVOICE TOTAL:                                                         $5,116.00




                            Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                          Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                      to be governed by the Illinois Uniform Partnership Act (1997).
                 Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15              Main Document
                                                         Pg 80 of 86
  Client: 393094 – Barneys New York, Inc.                                                          Invoice No. 1301579441
                                                                                             Invoice Date: October 24, 2019



                                                PROFESSIONAL SERVICES
                                                      Matter 00019: Hearings

 Date      Attorney or Assistant                Description                                                         Hours
 04 Sep 19 Sieger, John P.                      Attend (in part) in telephonic hearing (.70)                         0.70
 04 Sep 19 Lersner, Lindsay                     Attend (telephonically) Barneys second day hearing                   2.00
                                                (2.00)
 18 Sep 19 Sieger, John P.                      Attend (in part) in telephonic hearing (.50)                           0.50
 18 Sep 19 Lersner, Lindsay                     Attend (telephonically) Barneys hearing on various                     3.20
                                                motions, including the Sale Maximization Incentive
                                                Plan Motion (2.50); prepare summary of same (.70)
 27 Sep 19 Sieger, John P.                      Review update on today's status hearing and extension                  0.20
                                                of DIP order deadline (.20)
 27 Sep 19 Lersner, Lindsay                     Attend (telephonically) status conference (.20); prepare               1.00
                                                summary of same and general update for team (.80)
                                                                                             TOTALS:                   7.60


                                     SUMMARY OF PROFESSIONAL SERVICES
                                                      Matter 00019: Hearings

             Attorney or Assistant                                             Hours       Rate                   Amount

 44932       Lersner, Lindsay                                                   6.20     605.00                 $3,751.00
 32703       Sieger, John P.                                                    1.40     975.00                 $1,365.00
                                                              TOTAL:            7.60                            $5,116.00




                                                               2
19-36300-cgm                Doc 524                Filed 11/14/19 Entered 11/14/19 20:19:15                                                                 Main Document
                                                                Pg 81 of 86




                                                                                                                                                                 575 Madison Avenue
                                                                                            Direct Billing Inquiries to:                                    New York, NY 10022-2585
                                                                                            Carla Harmon
                                                                                            212-940-6512
                                                                                            carla.harmon@katten.com



                                                                               October 24, 2019

    Grace Fu, Esq.                                                                                                                                Invoice No. 1301579442
    Executive Vice President and General Counsel                                                                                                        Client No. 393094
    Barneys New York, Inc.                                                                                                                               Matter No. 00032
    575 Fifth Avenue
    11th Floor
    New York, NY 10017                                                                                                                                              FEIN: XX-XXXXXXX


 Re: Expenses (393094.00032)

 Disbursements and other charges.....................................................................................                                                     $567.69



                                                                                         CURRENT INVOICE TOTAL:                                                           $567.69




                             Disbursements and other charges incurred which have not yet been posted as of the above date will be billed at a later date.

                           Katten Muchin Rosenman LLP is an Illinois limited liability partnership including professional corporations that has elected
                                                       to be governed by the Illinois Uniform Partnership Act (1997).
                  Katten Muchin Rosenman UK LLP is a limited liability partnership of solicitors and Registered Foreign Lawyers registered in England and Wales.
19-36300-cgm            Doc 524             Filed 11/14/19 Entered 11/14/19 20:19:15        Main Document
                                                         Pg 82 of 86
  Client: 393094 – Barneys New York, Inc.                                                  Invoice No. 1301579442
                                                                                     Invoice Date: October 24, 2019



                                                    DISBURSEMENTS
                                                     Matter 00032: Expenses

 Date             Description                                                                             Amount
 06 Sep 19        VENDOR: SeamlessWeb Professional Solutions, Inc. INVOICE#:                                20.00
                  3182917 DATE: 9/1/2019 Food service ordered on 08/27/2019 by
                  Lersner, Lindsay, OrderID: 2017112748
 09 Sep 19        VENDOR: Lersner, Lindsay INVOICE#: 3590977509091631 DATE:                                    6.79
                  9/9/2019 Attend court hearing in Poughkeepsie cab from court to train
                  station Date Incurred: 08/06/19
 09 Sep 19        VENDOR: Lersner, Lindsay INVOICE#: 3590977509091631 DATE:                                    7.00
                  9/9/2019 Attend court hearing in Poughkeepsie cab from train station to
                  courthouse Date Incurred: 08/06/19
 09 Sep 19        VENDOR: Lersner, Lindsay INVOICE#: 3590977509091631 DATE:                                   53.00
                  9/9/2019 Attend court hearing in Poughkeepsie Amtrak from
                  Poughkeepsie to Penn Station NY Date Incurred: 08/06/19
 09 Sep 19        VENDOR: U.S. Bankruptcy Court; INVOICE#: AXXXXXXXX; DATE:                                 200.00
                  9/5/2019 - Tracking ID# AXXXXXXXX dated 9/5/19; Filing fee for John
                  Sieger's Pro Hac Vice application
 09 Sep 19        VENDOR: Arotsky, Allison INVOICE#: 3607222609091631 DATE:                                   70.00
                  9/9/2019 Telephonic appearance at court hearing Date Incurred:
                  08/06/19
 09 Sep 19        VENDOR: Lersner, Lindsay INVOICE#: 3590977509091631 DATE:                                   70.00
                  9/9/2019 Telephonic appearance at court hearing Date Incurred:
                  08/14/19
 09 Sep 19        VENDOR: Lersner, Lindsay INVOICE#: 3590977509091631 DATE:                                   70.00
                  9/9/2019 Telephonic appearance at court hearing Date Incurred:
                  08/21/19
 10 Sep 19        VENDOR: Reisman, Steven J. INVOICE#: 3599570309101626 DATE:                                 70.00
                  9/10/2019 Court Solutions Charge for client Barneys Court Solutions
                  Conference Call Service Charge for 2nd Day Hearing Date Incurred:
                  09/04/19
 12 Sep 19        VENDOR: Pacer Service Center; INVOICE#: KM3279-AUG19-CHI;                                    0.90
                  DATE: 9/12/2019 - Acct #KM3279; Pacer court cost incurred in
                  August 2019, Chicago.
                                                                               TOTAL:                      $567.69


                                             SUMMARY OF DISBURSEMENTS
                                                     Matter 00032: Expenses
 Out of Town Travel                                                                                         $66.79
 After Hours Meals Expense                                                                                  $20.00
 Court Costs                                                                                               $480.90

                                                                               TOTAL:                      $567.69




                                                              2
19-36300-cgm    Doc 524   Filed 11/14/19 Entered 11/14/19 20:19:15    Main Document
                                       Pg 83 of 86


                                       Exhibit I

                           In re Barneys New York, Inc., et al.
               Bankruptcy Case No. 19-36300 (CGM) (Jointly Administered)

                                    Proposed Order
19-36300-cgm          Doc 524        Filed 11/14/19 Entered 11/14/19 20:19:15                      Main Document
                                                  Pg 84 of 86



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                        )
 In re:                                                                 )   Chapter 11
                                                                        )
 BARNEYS NEW YORK, INC., et al.,1                                       )   Case No. 19-36300 (CGM)
                                                                        )
                                     Debtors.                           )   (Jointly Administered)
                                                                        )

     ORDER GRANTING FIRST INTERIM FEE APPLICATION OF KATTEN MUCHIN
     ROSENMAN LLP, AS CONFLICTS COUNSEL FOR DEBTORS, FOR THE PERIOD
       FROM AUGUST 6, 2019 THROUGH AND INCLUDING SEPTEMBER 30, 2019

          Upon consideration of the First Interim Fee Application of Katten Muchin Rosenman

 LLP, as Conflicts Counsel for the Debtors, for the Period from August 6, 2019 through and

 including September 30, 2019 (the “Application”) for compensation for professional services and

 expenses incurred during the Fee Period; and a hearing having been heard before this Court to

 consider the Application on [December __, 2019] and proper notice having been given; and due

 consideration having been given to the Application and any responses thereto; and sufficient

 cause having been shown therefor, it is HEREBY ORDERED THAT:

          1.       The Application is granted to the extent set forth in the attached schedule.

          2.       Upon entry of this Order, the Debtors are directed and authorized to remit

 payment to Katten in the amount set forth in Schedule A hereto, less all amounts previously paid

 on account of such fees and expenses.




 1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
      Fifth Avenue, New York, New York 10017.
19-36300-cgm       Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15           Main Document
                                            Pg 85 of 86


         3.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to this Order.
19-36300-cgm     Doc 524     Filed 11/14/19 Entered 11/14/19 20:19:15      Main Document
                                          Pg 86 of 86


                                             Schedule A

 Case No. 19-36300 (CGM) (Jointly Administered)

 Case Name: Barneys New York, Inc., et al.

                     First Interim Fee Application Totals for the Period
                       of August 6, 2019 through September 30, 2019

                       (2)                                            (5)           (6)
                                        (3)              (4)
     (1)         Date/Document                                       Total        Total
                                     Total Fees       Total Fees
   Applicant       Number of                                       Expenses      Expenses
                                     Requested         Allowed
                  Application                                      Requested     Allowed
   Katten
                  November 14,
   Muchin
                      2019          $77,025.50                      $579.69
  Rosenman
                 [Docket No. __]
    LLP
